     Case 1:20-cv-01430-JPH-MPB Document 1 Filed 05/18/20 Page 1 of 8 PageID #: 1


                                                        )      IN THE UNITED STATES DISTRICT COURT
                                                        )      FOR THE SOUTHERN DISTRICT INDIANA
JACOB PATTERSON,                                        )
                                                        )      CASE NO.:
                Plaintiff,                              )
                                                        )
v.                                                      )
                                                        )
CHIAPPA FIREARMS, USA, LTD, a Domestic                  )
For-Profit Corporation and CHIAPPA                      )
FIREARMS, S.r.i., an Italian Corporation.               )
                                                        )
                Defendant,                              )
                                                        )
                                                        )
                                                        )

            COMES NOW, Plaintiff, JACOB PATTERSON, by and through the undersigned

     attorney, and sues the Defendants, CHAIPPA FIREARMS USA, LTD. a domestic For-Profit

     Corporation and CHIAPPA FIREARMS, S.r.i., a Foreign For-Profit Corporation, and alleges as

     follows:

                                     JURISDICTIONAL ALLEGATIONS

            1.         This is an action for damages in excess of $75,000 and involving parties from

     different states and brought pursuant to 28 USC Sec. 1332.

            2.         Plaintiff, Jacob Patterson, is a resident of the state of Indiana.

            3.         Defendant, Chiappa Firearms USA, LTD. (Chiappa USA) is an Ohio corporation

     with its principle place of business in Dayton, Ohio.

            4.         Defendant, Chiappa Firearms USA, LTD. is principally owned by Defendant,

     Chiappa Firearms, S.r.i.. (Chiappa Italy), an Italian corporation, which manufactures firearms for

     distribution worldwide.

            5.         Defendant, Chiappa USA manufactures firearms and is the exclusive distributor of

     Chiappa firearms sold in the United States.
Case 1:20-cv-01430-JPH-MPB Document 1 Filed 05/18/20 Page 2 of 8 PageID #: 2


         6.      Defendant, Chiappa Italy is an Italian corporation with its headquarters at Brecia,

Italy.

         7.      This claim is for products liability and brought pursuant to the Indiana Product

Liability Act, Ind. Code 34-20-2-1 et. sec.

                              FACTS COMMON TO ALL COUNTS

         8.      On or about June 21, 2018, Plaintiff Patterson, purchased a handgun, a Chiappa

Rhino 30DS, via an internet website which featured guns from various manufacturers, including

Chiappa Italy and/or Chiappa USA

         9.      On or about August 7, 2018, the Chiappa Rhino 30DS, serial number 18A00685,

purchased by Plaintiff was delivered to Indy Arms Company, Indianapolis, Indiana, which is a

licensed firearms retailer, where Plaintiff was able to pick up the gun. (Law requires that internet

sale of a firearm be delivered to a licensed dealer for pick up by the purchaser.).

         10.     Or alternatively, the handgun purchased by Plaintiff was manufactured in Italy, by

Chiappa Italy.

         11.     Regardless of the place of manufacture, the handgun purchased by Plaintiff was

distributed by Chiappa USA

         12.     Defendant Chiappa USA is principally owned by Chiappa Italy and Defendant

Chiappa USA is the principal distributor of firearms made by Chiappa Italy in the United States.

         13.     On August 7, 2018 at the gun range at Indy Arms Company, Plaintiff attempted the

initial test firing of his new Chiappa handgun.

         14.     His first firing was uneventful but with the second firing (second bullet fired), the

gun exploded in his hand causing physical harm to Plaintiff, specially including the fracture and

amputation fracture of his right index finger.

         15.     The handgun exploded due to a defect in the manufacture or design.
Case 1:20-cv-01430-JPH-MPB Document 1 Filed 05/18/20 Page 3 of 8 PageID #: 3


       16.      At the time the handgun exploded, Plaintiff was using it in the manner intended by

the manufacturer.

       17.      At no time prior to the handgun exploding was the handgun altered in any way.

                         COUNT I – NEGLIGENCE / CHIAPPA USA

    18. Plaintiff re-alleges paragraphs 1-17 above.

    19. The handgun purchased by Plaintiff was manufactured in the United States by Chiappa

        USA .

    20. As the manufacturer, Defendant Chiappa USA owes a duty of reasonable care in the

        manufacture and/or design of the handguns it makes.

    21. Defendant Chiappa USA breached this duty by manufacturing and/or designing the

        handgun purchased by Plaintiff in an unreasonable and defective manner so that it

        exploded upon use.

    22. Alternatively, to the extent Defendant Chiappa USA was only the distributor of the

        handgun purchased by Plaintiff (if the handgun was manufactured by Chiappa Italy),

        Defendant Chiappa USA owes a duty to take reasonable measures to assure that defective

        handguns are not placed into the stream of commerce in an unreasonably unsafe and

        defective condition.

    23. Defendant Chiappa USA breached this duty by distributing the firearm purchased by

        Plaintiff in an unreasonably dangerous and defective manner so that it exploded upon use.

    24. As a direct and proximate cause of the conduct of Defendant Chiappa USA, in either the

        negligent manufacture or the negligent distribution of the subject handgun, Plaintiff

        suffered physical harm, including the fracture and amputation of his right index finger.

    25. Plaintiff is in a class of persons intended to be protected by Ind. Code 34-20-2-1.

    26. Further, Plaintiff has sustained the following damages as a result of Defendant’s conduct:

       a.       Injury to his body.
Case 1:20-cv-01430-JPH-MPB Document 1 Filed 05/18/20 Page 4 of 8 PageID #: 4


        b.         Medical and related expenses, both past and future, incurred in seeking relief for

his injuries.

        c.         Loss of Income and/or Diminution of Earning Capacity due his injuries.

        d.         Pain and Suffering, Diminished Capacity to Enjoy Life, Mental Anguish and

Inconvenience.

        e.         Scarring and Disfigurement.

       Wherefore, Plaintiff, JACOB PATTERSON, demands a trial by jury and a judgement

against the Defendant, CHAPPA FIREARMS, USA.(Chiappa USA), a Domestic For-Profit

Corporation, for an amount within the jurisdictional limits of the Court, to-wit: More than Seventy-

Five Thousand Dollars ($75,000.00), plus costs and for such relief to which the Plaintiff may be

justly entitled.

                                 COUNT II - STRICT LIABILITY/CHIAPPA USA

    Plaintiff sues Defendant Chiappa USA under the theory of strict liability and alleges as follows:

     27. Plaintiff re-alleges paragraphs 1-17 above.

     28. The handgun purchased by Plaintiff was manufactured in the United States by Chiappa

         USA

     29. Defendant is a “manufacturer” under the terms of the Ind. Code 34-20-2-3.

     30. Or Alternatively, Defendant Chiappa USA is deemed the manufacturer by virtue of being

         the principal distributor of the subject firearm pursuant to Ind. Code 34-20-2-4.

     31. Defendant Chiappa Italy is a foreign corporation not subject to this court’s jurisdiction.

     32. As the manufacturer or as the deemed manufacturer, Defendant Chiappa USA has a duty

         to design and build a product, in this case a Rhino 30DS handgun, that is reasonably fit

         and safe for the its intended purpose.
Case 1:20-cv-01430-JPH-MPB Document 1 Filed 05/18/20 Page 5 of 8 PageID #: 5


     33. As the manufacturer or as the deemed manufacturer of the subject handgun, Defendant

         Chiappa USA placed into the stream of commerce a defective product not reasonably fit

         or safe for its intended use, specifically the Rhino 30DS handgun purchased by Plaintiff.

     34. The defect in question caused serious physical harm to the plaintiff.

     35. Plaintiff is in a class of persons intended to be protected by Ind. Code 34-20-2-3.

     36. As the manufacturer or deemed manufacturer of the defective handgun purchased by

         Plaintiff, Defendant Chiappa USA is strictly liable for damage done by its defective

         product.

     37. As a direct and proximate result of the conduct of the Defendant – manufacturing a

         defective handgun and placing it in the stream of commerce – Plaintiff has sustained the

         following damages:

        f.         Injury to his body;

        g.         Medical and related expenses, both past and future, incurred in seeking relief for

his injuries;

        h.         Loss of Income and/or Diminution of Earning Capacity due his injuries;

        i.         Pain and Suffering, Diminished Capacity to Enjoy Life, Mental Anguish and

Inconvenience.

        j.         Scarring and Disfigurement.

        Wherefore, Plaintiff, JACOB PATTERSON, demands a trial by jury and a judgement

against the Defendant, CHAPPA FIREARMS USA, Inc (Chiappa USA), a Domestic For-Profit

Corporation, for an amount within the jurisdictional limits of the Court, to-wit: More than Seventy-

Five Thousand Dollars ($75,000.00), plus costs and for such relief to which the Plaintiff may be

justly entitled.

                        COUNT III – NEGLIGENCE/CHIAPPA ITALY

     38. Plaintiff re-alleges paragraphs 1-18 above.
Case 1:20-cv-01430-JPH-MPB Document 1 Filed 05/18/20 Page 6 of 8 PageID #: 6


     39. Alternatively, Defendant Chiappa Italy was the manufacturer of the subject handgun,

     40. As the manufacturer, Defendant Chiappa Italy owes a duty of reasonable care in the

         manufacture and/or design of the handguns it makes.

     41. Defendant Chiappa Italy breached this duty by manufacturing and/or designing the

         handgun purchased by Plaintiff in an unreasonable manner so that it exploded upon use.

     42. Defendant Chiappa Italy further breached this duty by distributing the firearm purchased

         by Plaintiff in an unreasonably dangerous and defective manner so that it exploded upon

         use.

     43. As a direct and proximate cause of the conduct of Defendant Chiappa Italy, Plaintiff

         suffered physical harm, including the fracture and amputation of his right index finger.

     44. Plaintiff is in a class of persons intended to be protected by Ind. Code 34-20-2-1.

     45. Further, Plaintiff has sustained the following damages as a result of Defendant’s conduct:

        a.         Injury to his body.

        b.         Medical and related expenses, both past and future, incurred in seeking relief for

his injuries.

        c.         Loss of Income and/or Diminution of Earning Capacity due his injuries.

        d.         Pain and Suffering, Diminished Capacity to Enjoy Life, Mental Anguish and

Inconvenience.

        e.         Scarring and Disfigurement.

       Wherefore, Plaintiff, JACOB PATTERSON, demands a trial by jury and a judgement

against the Defendant, CHAPPA FIREARMS, S.r.i.. (Chiappa Italy) a Foreign For-Profit

Corporation, for an amount within the jurisdictional limits of the Court, to-wit: More than Seventy-

Five Thousand Dollars ($75,000.00), plus costs and for such relief to which the Plaintiff may be

justly entitled.
Case 1:20-cv-01430-JPH-MPB Document 1 Filed 05/18/20 Page 7 of 8 PageID #: 7


                      COUNT IV- STRICT LIABILITY/CHIAPPA ITALY

  Plaintiff sues Defendant Chiappa Italy under the theory of strict liability and alleges as follows:

   46. Plaintiff realleges paragraphs 1-18.

   47. This claim (Count IV) is made in alternative, to the extent that Chaippa Italy is not

      “unavailable” but is the manufacturer, as contemplated by Ind Code 34-20-2-4.

   48. The handgun purchased by Plaintiff was manufactured in Italy by Chiappa Italy.

   49. Defendant is a “manufacturer” under the terms of the Ind. Code 34-20-2-3.

   50. As the manufacturer, Defendant Chiappa Italy has a duty to design and build a product, in

      this case a Rhino 30DS handgun, that is reasonably fit and safe for the its intended

      purpose.

   51. As the manufacturer of the subject handgun, Defendant Chiappa Italy placed into the

      stream of commerce a defective product not reasonably fit or safe for its intended use,

      specifically the Rhino 30DS handgun purchased by Plaintiff.

   52. The defect in question caused serious physical harm to the plaintiff.

   53. Plaintiff is in a class of persons intended to be protected by Ind. Code 34-20-2-3.



   54. As the manufacturer of the defective handgun purchased by Plaintiff, Defendant Chiappa

      Italy is strictly liable for damage done by its defective product.

   55. As a direct and proximate result of the conduct of the Defendant Chiappa Italy –

      manufacturing a defective handgun and placing it in the stream of commerce – Plaintiff

      has sustained the following damages:

      a. Injury to his body.

      b. Medical and related expenses, both past and future, incurred in seeking relief for his

          injuries.

      c. Loss of Income and/or Diminution of Earning Capacity due his injuries.
Case 1:20-cv-01430-JPH-MPB Document 1 Filed 05/18/20 Page 8 of 8 PageID #: 8


         d. Pain and Suffering, Diminished Capacity to Enjoy Life, Mental Anguish and

             Inconvenience.

         e. Scarring and Disfigurement.

         Wherefore, Plaintiff, JACOB PATTERSON, demands a trial by jury and a judgement

against the Defendant, CHAPPA FIREARMS, S.r.i. (Chiappa Italy), a Foreign For-Profit

Corporation, for an amount within the jurisdictional limits of the Court, to-wit: More than Seventy-

Five Thousand Dollars ($75,000.00), plus costs and for such relief to which the Plaintiff may be

justly entitled.

Dated:

                                              GENET & WALKER, P.A.

                                              /s/ Michael L. Walker, Esquire
                                              Michael L. Walker, Esquire
                                              Attorney Number: 13794-79
                                              775 County Road 1
                                              Palm Harbor, Florida 34683
                                              Telephone: (727) 538-8865
                                              Facsimile: (727) 539-8726
                                              Service email: paul@genetwalker.com
                                              Attorney for Plaintiff
